Order entered April 1, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00083-CR

                           CHAD ELDON HUDSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F14-51555-I

                                         ORDER
       The Court GRANTS court reporter Velma Loza’s March 30, 2015 request for an

extension of time to file the reporter’s record. We ORDER Ms. Loza to file the complete

record, including exhibits, within THIRTY DAYS of the date of this order.


                                                    /s/   ADA BROWN
                                                          JUSTICE